 1   BARBARA J. PARKER, City Attorney – SBN 069722
     MARIA BEE, Chief Assistant City Attorney – SBN 167716
 2   DAVID A. PEREDA, Special Counsel – SBN 237982
     JAMILAH A. JEFFERSON, Senior Deputy City Attorney – SBN 219027
 3   One Frank H. Ogawa Plaza, 6th Floor
     Oakland, California 94612
 4   Telephone: (510) 238-7686; Fax: (510) 238-6500
     Email: jjefferson@oaklandcityattorney.org
 5   X04613/2659034

 6   Attorneys for Defendant,
     CITY OF OAKLAND, et al.
 7

 8

 9                                         UNITED STATES DISTRICT COURT

10                                     NORTHERN DISTRICT OF CALIFORNIA

11
     ANITA MIRALLE, JODII LE’GRAND                                            Case No. C18-06823-HSG
12   EVERETT, I; TINA SCOTT, AIYAHNNA
     JOHNSON, LUCAS D. BROWN, IRVIN
13   JOSUE HERNANDEZ ORTEGA                                                   [AMENDED] JOINT REQUEST AND
                                                                              STIPULATION TO RESCHEDULE CASE
14                            Plaintiff,                                      MANAGEMENT CONFERENCE AND
                                                                              RELATED DATES AND
15            v.                                                              [PROPOSED] ORDER APPROVING
                                                                              STIPULATION
16   THE CITY OF OAKLAND, LIBBY SCHAAF,
     JOE DEVRIES                                                              Hearing Date:     February 12, 2019
17                                                                            Time:             2:00 p.m.
                              Defendants.                                     Courtroom:        2, 4th Floor
18
                                                                              The Honorable Judge Haywood S. Gilliam, Jr.
19

20

21

22

23

24

25

26

27

28



     [Amended] Joint Request and Stipulation and Proposed Order to Reset CMC Dates                          C18-06823-HSG
 1            The parties met and conferred on January 22, 2019 pursuant the Court’s November 9,
 2   2018 Order Setting Initial Case Management Conference and ADR Deadlines. During the meet
 3   and confer, the parties determined that it would be prudent to reschedule the remaining dates in
 4   the scheduling order to allow the parties to consult with their respective clients regarding an
 5   amended pleading, responsive pleading or dispositive motion, and most effective method of ADR
 6   (if any).
 7            During the time between the currently set case management conference and the proposed
 8   rescheduled case management conference, the parties intend to further meet and confer, file (or
 9   request leave to file) the referenced documents, and /or request assistance with scheduling the
10   agreed on forum for ADR. The parties agree that the time period until the proposed rescheduled
11   case management conference will be diligently used to avoid wasting judicial resources including
12   unnecessary delay, motion practice, or Court hearings.
13

14            Specifically, the parties seek to reschedule the following:
15       •    (Continued) meet and confer re initial disclosures, early settlement, ADR process
16            selection, and discovery plan to April 2, 2019;
17       •    Last day to file Rule 26(f) Report, complete initial disclosures/objections and file Joint
18            Case Management Conference to April 16, 2019;
19       •    Initial Case Management Conference to April 23, 2019;
20            The parties have agreed to the proposed new dates and will continue to meet and confer.

21   By and through this stipulation, the parties propose these new dates and request approval from the

22   Court.

23

24   Date: January 28, 2019
                                                        BARBARA J. PARKER, City Attorney
25                                                      MARIA BEE, Chief Assistant City Attorney
                                                        DAVID A. PEREDA, Special Counsel
26                                                      JAMILAH A. JEFFERSON, Senior Deputy City Attorney
27                                                 By: __/s/ Jamilah A. Jefferson____
                                                       Attorneys for Defendants,
28                                                     CITY OF OAKLAND, et al.
                                                                       1
     [Amended] Joint Request and Stipulation and Proposed Order to Reset CMC Dates               C18-06823-HSG
 1   Date: January 28, 2019
                                                        HADSELL STORMER & RENICK LLP
 2                                                      JOSHUA PIOVIA-SCOTT, ESQ.
 3                                                 By: _ /s/ Joshua Piovia-Scott____
                                                       Attorney for Plaintiffs
 4

 5
     Date: January 28, 2019
 6                                                      SIEGEL, YEE, BRUNNER & MEHTA
                                                        DAN SIEGEL, ESQ.
 7                                                      EMILYROSE JOHNS, ESQ.
 8                                                 By: __/s/ EmilyRose Johns_____
                                                       Attorneys for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       2
     [Amended] Joint Request and Stipulation and Proposed Order to Reset CMC Dates     C18-06823-HSG
 1                                                     [PROPOSED] ORDER
 2            IT IS HEREBY ORDERED that, pursuant to the stipulation of the Parties, which is
 3   recited above, and good cause in support thereof, the case management deadlines for this matter
 4   be reset to the following:
 5       •    Deadline to meet and confer re initial disclosures, early settlement, ADR process
 6            selection, and discovery plan is April 2, 2019;
 7       •    Last day to file Rule 26(f) Report, complete initial disclosures/objections and file Joint
 8            Case Management Conference is April 16, 2019; and
 9       •    Initial Case Management Conference is set for April 23, 2019 at 2:00 p.m.
10

11            IT IS SO ORDERED.
12

13   Dated: January ____,
                      28 2019
14
                                                                                                          ___
15                                                                           Hon. Haywood S. Gilliam , Jr.
                                                                     UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       3
     [Amended] Joint Request and Stipulation and Proposed Order to Reset CMC Dates                   C18-06823-HSG
